DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
2.	Please see the below responses to each among Applicant’s remarks.
i.	Applicant argues that amendment of claim 51 overcomes the objection to the specification.
The Office agrees.  The objection to the specification is withdrawn.
ii.	Applicant argues that amendment of claim 51 overcomes the claim objection.
The Office agrees.  The claim objection is withdrawn.
iii.	Applicant argues that cancellation of claims 59, 60 renders the rejection, on grounds of indefiniteness, moot.
The Office agrees.  The indefiniteness rejection is withdrawn.
iv.	Applicant argues that there is no teaching by the reference Contreras-Vidal et al. (2014/0058528) of processing an EOG signal to obtain a neural command used to control an operating system.
Applicant substantiates the allegations at least in part, pointing to [0181] of Contreras, as proof that Contreras is focused on movement, and that signals such as those from Fpz would be removed in all situations.
The Office respectfully disagrees.  Though it is unclear what is alleged by “...Contreras is focused on movement...” Applicant is pointed to the range of implementations spanning at least examples of a computer cursor on a display screen, a robotic limb or a video game [0017]. 
[0181] states that EOG may be at least one of affected by artifacts or playing minimal/no role in decoding human walking.  From this passage, Applicant extrapolates at least one of (a) presence of artifacts in EOG electrode signals at all times, or (b) EOG electrode signals playing minimal/no role in decoding activity of any kind, thus requiring removal from all situations.  No such teaching or equivalent is found in Contreras.
Rather, “...artifacts...” as elsewhere described [0071] are considered a skew in recording resulting from, for example, an inaccurate baseline (nonzero signal level when measurable activity should not be sensed).  As indicated, this is not unique to sensors capturing eye activity, and may be accounted for.
It is at no point asserted that removal of EOG signals from analysis is limited to decoding human walking but rather, that any among Contreras’ electrode signals may be removed from analysis when they do not pertain to the activity being decoded.  A hypothetical example could be footswitches (quantifying foot/leg activity when walking) [0179] playing minimal or no role in hand grasping tasks [0159], which may be better quantified with data corresponding to measurement of forearm muscle flexion/extension [0098].
v.	Applicant argues that the discussion of the prefrontal cortex within [0105] of Contreras must be read in the context of preceding [0102], in that the encoded cursor movement corresponds to the calibration phase, whereas the claimed invention is both calibration-less and training-less. 
The Office respectfully disagrees.  There is no recitation of the claimed invention being either one of calibration-less or training-less.

Specification
3.	Prior objections, on grounds of claim language not finding antecedent basis in the specification, are withdrawn.

Claim Objections
4.a.	Prior claim objections, directed to the recitation of informalities, are withdrawn.
4.b.	Please see the below claim objection, produced by the claim amendment of 22 February 2022.
i.	Claim 3 recites “...method to use human brain-based neurological signals...the method comprising: acquiring an input neurological signal from non-motor and executive areas of a human brain...comprising at least an electrooculography signal...”
According to this language, the method performs control with neurological signals (plural interpreted as communicating at least two such signals), with a single one of said signals (an input neurological signal) being [a] acquired from, for example, the prefrontal cortex and [b] comprising an electrooculography signal.
However, [a] as a measure of brain activity with respect to at least the example of the prefrontal cortex, is captured with electroencephalography (EEG), differing from electrooculography (EOG) of [b] which is a measure of potential difference with respect to differing portions of the eye.  
If [a] and [b] are not captured with a same single form of sensing, these two are not interpreted to be formed from a same single signal.  For the sake of compact prosecution, the claim will be interpreted instead as follows (changes indicated as deletions in the form of  and additions in the form of bold underlining):
A method to use human brain-based neurological signals to control a computer operating system, the method comprising: acquiring a first input neurological signal from non-motor imagery and executive decision areas of a human brain including a prefrontal cortex,  and a second input neurological signal comprising at least an electrooculography signal, processing at least one of said first and second input neurological signals to obtain a neural command; and controlling said operating system via said neural command.
Please indicate if any portion of this interpretation is not in keeping with Applicant’s intended scope of the claimed invention.
ii.	The recitation of similar language in claims 57 and 58 is problematic for the same reasons indicated above, and is similarly objected to. 
---
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	Prior rejection of claims 59, 60 on grounds of reciting indefinite subject matter, is withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

i.	Claims 3, 10, 14, 26, 37, 42, 52, 55 – 60 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al. (2015/0199010; hereinafter Coleman)1 in view of Contreras-Vidal et al. (2014/0058528; hereinafter Contreras).

Regarding claim 3, Coleman discloses a method to use human brain-based neurological signals [0007] to control [0005] a computer operating system (e.g. applications [0153] of operating system [0424]). 
Coleman does not explicitly disclose the method acquiring an input neurological signal from non-motor imagery and executive decision areas of a human brain including a prefrontal cortex, said input neurological signal comprising at least an electrooculography signal; processing said input neurological signal to obtain a neural command; and controlling said operating system via said neural command.
In the same field of endeavor, Contreras discloses a brain-computer interface [0001] processing electroocular and electroencephalography sensor signals [0077] with contributions from the prefrontal cortex [0105] to facilitate control by stroke patients [0036].  This is among the means by which lengthy training times for users, common in the prior art, may be reduced [0006] by continuously decoding intent ([0010], [0017]).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Coleman to be modified as comprising acquiring an input neurological signal from non-motor imagery and executive decision areas of a human brain including a prefrontal cortex, said input neurological signal comprising at least an electrooculography signal; processing said input neurological signal to obtain a neural command; and controlling said operating system via said neural command in view of the teaching of Contreras to reduce training time for new users.

Regarding claim 10, Coleman in view of Contreras discloses the method of claim 3.  Coleman discloses the method wherein an end-user uses human brain-based neurological signals to play at least one music file or at least one video file in the computer operating system, a computer hardware application or a computer software application (User response classification determined from bio-signal, forming basis of media including music or video transmitted to client computing device [0409], as embodied in an appropriate operating system, application program, etc. [0424]).

Regarding claim 14, Coleman in view of Contreras discloses the method of claim 3.  Coleman discloses the method wherein the computer operating system is configured to receive human brain-based neurological signals and broadcast and communicate, via the use of the computer operating system, a user's state of at least one of physical health, mental health, mental stress, fear, and/or physiological description of one or more sudden injuries to another user or another computer operating system, computer hardware and/or computer software application (Emotional valence measurement [0063], emotional prediction [0248], [0249] and categorizing mind state [0250] interpreted as examples of user’s mental health).

Regarding claim 26, Coleman in view of Contreras discloses the method of claim 3.  Coleman discloses the method wherein the computer operating system is controlled by human brain-based neurological signal [0061] to display independently external content in a computer user interface via machine-learning algorithms based on at least one pattern recognition by computer operating system navigation by the end-user, at least one pattern recognition by computer operating system usage trends by the end-user ([0237]: EEG signal pattern discovery in one among multiple scheduled manners, by calculation of parameter checked against previous iterations of model fit), physical health of the end-user at a time of interaction between the end-user and the computer operating system, or mental health of the end-user at the time of interaction between the end-user and the computer operating system.
Coleman does not explicitly disclose the method wherein the computer operating system is controlled by human brain-based acquired and processed non-motor imagery neurological signal neurological signal from the human prefrontal cortex.
In the same field of endeavor, Contreras discloses a brain-computer interface [0001] processing electroocular and electroencephalography sensor signals [0077] with contributions from the prefrontal cortex [0105].  This among the means by which lengthy training times for users, common in the prior art, may be reduced [0006] by continuously decoding intent ([0010], [0017]).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Coleman to be modified wherein the computer operating system is controlled by human brain-based acquired and processed non-motor imagery neurological signal neurological signal from the human prefrontal cortex the teaching of Contreras to reduce training time for new users.

Regarding claim 37, Coleman in view of Contreras discloses the method of claim 3.  Coleman discloses the method wherein the computer operating system is controlled by human brain-based neurological signals to allow an end-user to communicate with another user remotely located to receive at least one of technical support and/or expert professional advice ([0389]: Dispatch considered remote relative truck driver/s, with dispatch’s driver monitoring to ensure safe driving considered an example of technical support and/or expert professional advice).

Regarding claim 42, Coleman in view of Contreras discloses the method of claim 3.  Coleman discloses the method wherein the computer operating system controlled by human brain-based neurological signals allows an end-user to at least one of: log in to an online social media messaging platform to interact with other users; log in to an online live videoconferencing platform; access video and/or audio content; access or control software gaming applications [0324]; access or control an internet web browser application [0421]; access or control home-based automations; and/or access financial records and/or initiate financial transactions.

Regarding claim 52, Coleman in view of Contreras discloses the method of claim 3.  Coleman discloses the method whereby a computer operating system controlled by human brain-based neurological signals has a graphical grid-like representation of the computer operating system's graphic user interface or parts thereof acting as a two-dimensional receptor of a computer code execution (Two-dimensional subspace forming graphical representation [0401] may take the form of a table [0396]).

Regarding claim 55, Coleman in view of Contreras discloses the method of claim 3.  Coleman discloses the method wherein the computer operating system is configured to determine over time specific trends via mathematical or waveform algorithmic analysis of neurological data ([0272]: Probability of feature categorization, applied to EEG channels).
Coleman does not expressly state the method being provided wherein the neurological data includes at least one of electrooculography data processed with at least one other type of input signal.
However, Contreras’ brain-computer interface [0111] processes electroocular and electroencephalography sensor signals [0077] to facilitate control by stroke patients [0036].  This among the means by which lengthy training times for users, common in the prior art, may be reduced [0006] by continuously decoding intent ([0010], [0017]).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Coleman to be modified wherein the neurological data includes at least one of electrooculography data processed with at least one other type of input signal in view of the teaching of Contreras to reduce training time for new users.

Regarding claim 56, Coleman in view of Contreras discloses the method of claim 3.  Coleman discloses the method wherein the computer operating system is configured to modify its functionality over time based on a mathematical or waveform algorithmic analysis of neurological data ([0272]: User profile is updated in accordance with features having highest classification accuracy, in keeping with the calculated probability of features, discerned from the quantized voltage value of an EEG time slice.).
Coleman does not expressly state the method being provided wherein the neurological data includes at least one of electrooculography data or at least one of electrooculography data processed with at least one other type of input signal.
However, Contreras’ brain-computer interface [0111] processes electroocular and electroencephalography sensor signals [0077] to facilitate control by stroke patients [0036].  This among the means by which lengthy training times for users, common in the prior art, may be reduced [0006] by continuously decoding intent ([0010], [0017]).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Coleman to be modified wherein the neurological data includes at least one of electrooculography data or at least one of electrooculography data processed with at least one other type of input signal in view of the teaching of Contreras to reduce training time for new users.


Regarding claim 57, Coleman discloses a computing device [0014] comprising: 
a processor ([0424]: CPU); and 
a memory having stored thereon computer-executable instructions ([0424]: Operating system, application program and data stored on storage unit) that, when executed by the processor, cause the processor to perform a method to use human brain-based neurological signals to control a computer operating system ([0007]: BCI)2.
Coleman does not explicitly disclose the device wherein the method comprises acquiring an input neurological signal from non-motor imagery and executive decision areas of a human brain including a prefrontal cortex, said input neurological signal comprising at least an electrooculography signal; processing said input neurological signal to obtain a neural command; and controlling said operating system via said neural command.
In the same field of endeavor, Contreras discloses a brain-computer interface [0001] processing electroocular and electroencephalography sensor signals [0077] with contributions from the prefrontal cortex [0105] to facilitate control by stroke patients [0036].  This among the means by which lengthy training times for users, common in the prior art, may be reduced [0006] by continuously decoding intent ([0010], [0017]).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Coleman to be modified wherein the method comprises acquiring an input neurological signal from non-motor imagery and executive decision areas of a human brain including a prefrontal cortex, said input neurological signal comprising at least an electrooculography signal; processing said input neurological signal to obtain a neural command; and controlling said operating system via said neural command in view of the teaching of Contreras to reduce training time for new users.

Storage medium claim 58 is rejected as reciting limitations similar to those of device claim 57.

Regarding claim 61, Coleman in view of Contreras discloses the method of claim 3.  
Coleman does not expressly state the method being provided wherein said input neurological signal further comprises, in addition to said electrooculography signal, an electroencephalography signal and/or at least one other type of input signal.  
However, Contreras’ brain computer interface [0001] finds basis in activity capture by both electrooculography and electroencephalography [0077].  This is among the means by which lengthy training times for users, common in the prior art, may be reduced [0006] by continuously decoding intent ([0010], [0017]).

It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Coleman to be modified wherein
said input neurological signal further comprises, in addition to said electrooculography signal, an electroencephalography signal and/or at least one other type of input signal, in view of the teaching of Contreras, to reduce training time for new user.  

Device claims 62 and medium claim 63 recite limitations similar to those recited in claim 61, and are rejected on similar grounds.

ii.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of Contreras, as applied to claim 3 above, and further in view of Choi et al. (2016/0235341; hereinafter Choi).

Regarding claim 7, Coleman in view of Contreras discloses the method of claim 3.  Coleman discloses the method further comprising: processing, filtering and classifying said neural commands for communication [0383], tracking of physical health or mental health ([0329]: Worn headset capturing brainwave data representing progress in a meditation practice), in-app [0077] authentication for login ([0078]: Raw sensor data associated with passkey or authentication data), and other privacy-based features, and active computer commands for a neurologically-based functioning of the computer operating system ([0074]: Transmission of EEG signals in accordance with privacy settings).
Coleman in view of Contreras does not explicitly disclose the method further comprising neural commands for banking.
In the same field of endeavor, Choi discloses the measure of biometric information [0002] from a signal received using electrodes of at least one of electroencephalogram or electrooculogram [0078] as among those facilitating user authentication [0271] with a bank’s automated teller machine [0057].  This is among the manners by which user convenience is improved [0014].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Coleman to be modified as further comprising neural commands for banking in view of the teaching of Choi to improve user convenience.


iii.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of Contreras, as applied to claim 3 above, and further in view of Aimone et al. (2014/0223462; hereinafter Aimone).

Regarding claim 21, Coleman in view of Contreras discloses the method of claim 3.  
Coleman in view of Contreras does not explicitly disclose the method wherein the operating system is configured to neurologically-control at least one of live video-conferencing software application or at least one audio message or at least one visual message or at least one
In the same field of endeavor, Aimone starts a video recording application in accordance with a state determined [0012] with at least one among EEG [0116] or EOG [0294].  These are among the means by which communication platforms engagement may be improved [0006].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Coleman to be modified wherein the operating system is configured to neurologically-control at least one of live video-conferencing software application or at least one audio message or at least one visual message or at least one

iv.	Claims 23, 51 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of Contreras, as applied to claim 3 above, and further in view of Coyle (2014/0171196)3 and Hughes et al. (2015/0355813; hereinafter Hughes).

Regarding claim 23, Coleman in view of Contreras discloses the method of claim 3.  
Coleman does not expressly state the method being provided wherein an end-user is capable of using human brain-based acquired and processed non-motor imagery neurological signal from the human prefrontal cortex.
In the same field of endeavor, Contreras discloses a brain-computer interface [0001] processing electroocular and electroencephalography sensor signals [0077] with contributions from the prefrontal cortex [0105] to facilitate control by stroke patients [0036].  This is among the means by which lengthy training times for users, common in the prior art, may be reduced [0006] by continuously decoding intent ([0010], [0017]).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Coleman to be modified wherein an end-user is capable of using human brain-based acquired and processed non-motor imagery neurological signal from the human prefrontal cortex in view of the teaching of Contreras to reduce training time for new users.
Coleman in view of Contreras does not explicitly discloses the method wherein an end-user is capable of controlling and operating the computer operating system by locating pre-programmed computer code and targeting and launching a technical execution of said code via the use of a computer operating system neurologically-controlled digital radar computer code-locating interface.
In the same field of endeavor, Coyle establishes a control panel adapted for use in a brain computer interface [0001] visualized in at least one embodiment (Figure 2) as the selection of functionality associated with any one among graphical elements in the form of sectors (16...19) in response to the determination of a rotating hand4 (20) occupying a position corresponding to one of said sectors [0055].  The implementation offers great potential to test a user’s ability to perform correct motor imagery [0061].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Coleman to be modified wherein an end-user is capable of controlling and operating the computer operating system by locating pre-programmed computer code and targeting and launching a technical execution of said code via the use of a computer operating system neurologically-controlled digital radar computer code-locating interface in view of the teaching of Coyle to test a user’s ability to perform correct motor imagery.
Coleman and Contreras in view of Coyle does not explicitly disclose the method wherein the digital radar computer code-locating interface is-embedded.
In the same field of endeavor, Hughes’ accessibility interface [0003] facilitates icon (598 of Figure 5A) selection in accordance with an anchored specified location (520) having varying position within the interface (Compare Figures 5A, 5B; [0088]), angularly displacing (575 of Figure 5C) a radial line (580; [0090]).  These are among the measures taken to ease physical strain on users with motor dysfunction [0005]. 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Coleman to be modified wherein the digital radar computer code-locating interface is-embedded in view of the teaching of Hughes to ease physical strain on users with motor dysfunction.

Regarding claim 51, Coleman in view of Contreras discloses the method of claim 3.  Coleman discloses the method whereby the computer operating system controlled by human brain-based neurological signals has a graphic computer interface controlled by an interactive positioning and an interactive execution of computer code represented by a graphic or set of graphics ([0053], [0072], [0077]). 
Coleman does not expressly state the method being provided whereby the computer operating system controlled by at least one human brain-based acquired and processed non-motor imagery neurological signals from the human prefrontal cortex. 
In the same field of endeavor, Contreras discloses a brain-computer interface [0001] processing electroocular and electroencephalography sensor signals [0077] with contributions from the prefrontal cortex [0105] to facilitate control by stroke patients [0036].  This is among the means by which lengthy training times for users, common in the prior art, may be reduced [0006] by continuously decoding intent ([0010], [0017]).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Coleman to be modified as being provided whereby the computer operating system controlled by at least one human brain-based acquired and processsed non-motor imagery neurological signals from the human prefrontal cortex in view of the teaching of Contreras to reduce training time for new users.
Coleman in view of Contreras does not explicitly disclose the method linearly or radially moving or linearly moving while translating or translating within the graphic user interface or parts thereof.
In the same field of endeavor, Coyle establishes a control panel adapted for use in a brain computer interface [0001] visualized in at least one embodiment (Figure 2) as the selection of functionality associated with any one among graphical elements in the form of circular grid sectors (16...19) in response to the determination of a rotating hand (20) occupying a position corresponding to one of said sectors [0055].  The implementation offers great potential to test a user’s ability to perform correct motor imagery [0061].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Coleman to be modified as linearly or radially moving or linearly moving while translating or translating within the graphic user interface or parts thereof in view of the teaching of Coyle to test a user’s ability to perform correct motor imagery.
Coleman and Contreras in view of Coyle does not explicitly disclose the method allowing sequentially a code execution by said layered graphic or set of graphics, a further move in any direction of said layered graphic or set of graphics as well as the further pausing, stop or start of new code execution regardless of the position of said layered graphic or set of graphics in the computer user interface.
In the same field of endeavor, Hughes’ accessibility interface [0003] facilitates icon (598 of Figure 5A) selection in accordance with an anchoring specified location (520) having varying position within the interface (Compare Figures 5A, 5B; [0088]), angularly displacing (575 of Figure 5C) a radial line (580) for sequential overlap with respective icons (e.g. Figure 5C: Music; Figure 5D: Notes) and stopping in response to user input [0090].  These are among the measures taken to ease physical strain on users with motor dysfunction [0005]. 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Coleman to be modified as allowing sequentially a code execution by said layered graphic or set of graphics, a further move in any direction of said layered graphic or set of graphics as well as the further pausing, stop or start of new code execution regardless of the position of said layered graphic or set of graphics in the computer user interface in view of the teaching of Hughes to ease physical strain on users with motor dysfunction.

v.	Claims 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of Contreras, as applied to claim 3 above, and further in view of Guan et al. (2010/0145214; hereinafter Guan)5, Reddy et al. (2018/0239501; hereinafter Reddy) and Coyle.

Regarding claim 24, Coleman in view of Contreras discloses the method of claim 3.  Coleman discloses the method wherein an end-user is capable of using human brain-based neurological signal via the use of the computer operating system to communicate with another user by utilizing a keyboard ([0424]: Input/output devices include keyboard) to type a text message ([0326], [0374]).
Coleman does not expressly state the method being provided wherein an end-user is capable of using at least one human brain-based acquired and processed non-motor imagery neurological signal from the human prefrontal cortex.
In the same field of endeavor, Contreras discloses a brain-computer interface [0001] processing electroocular and electroencephalography sensor signals [0077] with contributions from the prefrontal cortex [0105] to facilitate control by stroke patients [0036].  This is among the means by which lengthy training times for users, common in the prior art, may be reduced [0006] by continuously decoding intent ([0010], [0017]).

It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Coleman to be modified wherein an end-user is capable of using at least one human brain-based acquired and processed non-motor imagery neurological signal from the human prefrontal cortex in view of the teaching of Contreras to reduce training time for new users.
Coleman in view of Contreras does not explicitly disclose the method wherein typing occurs with a non-assisted, non-archived, non-predictive, non-P300 event-related potential, brain-to-computer interface system.
In the same field of endeavor, Guan’s brain computer interface [0001] is implemented with button selection ([0053]: “...attending...”) comprising focusing on individual virtual keyboard (102 of Figure 1) characters [0040] using vectors [0045] trained with non-P300 classifiers [0109] and the history of a user’s intention [0081].  An alternative implementation is the implementation of an asynchronous BCI system allowing a user to voluntarily turn off the aid of external inputs, accommodating users unable to concentrate for prolonged periods of time [0079].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Coleman to be modified wherein typing occurs with a non-assisted, non-archived, non-predictive, non-P300 event-related potential, brain-to-computer interface system in view of the teaching of Guan to accommodate users unable to concentrate for prolonged periods of time.
Coleman and Contreras in view of Guan does not explicitly disclose the method further configured to communicate by at least a text-to-speech generation.
In the same field of endeavor, Reddy discloses a disabled individual’s use of an input device [0002] comprising a neural headset [0010] and capable of providing text-to-speech [0043] and speech-to-text [0048] processing as a query response without assistance [0002].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Coleman to be modified as further configured to communicate by at least a text-to-speech generation in view of the teaching of Reddy to facilitate query responses from disabled individuals without a need for assistance.
Coleman, Contreras and Guan in view of Reddy does not explicitly disclose the method wherein the virtual keyboard being itself neurologically-controlled by an embedded digital radar letter-locating interface.
In the same field of endeavor, Coyle establishes a control panel adapted for use in a brain computer interface [0001] visualized in at least one embodiment (Figure 2) as the selection of functionality associated with any one among graphical elements in the form of sectors (16...19) in response to the determination of a rotating hand (20) occupying a position corresponding to one of said sectors [0055].  These principles are applicable to navigating keys of a keyboard [0031].  The implementation offers great potential to test a user’s ability to perform correct motor imagery [0061].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Coleman to be modified wherein the virtual keyboard being itself neurologically-controlled by an embedded digital radar letter-locating interface in view of the teaching of Coyle to test a user’s ability to perform correct motor imagery.

Regarding claim 25, Coleman in view of Contreras discloses the method of claim 3.  Coleman discloses the method wherein an end-user is capable of using human brain-based neurological signal via the use of the computer operating system to communicate with another user by utilizing a keyboard ([0424]: Input/output devices include keyboard) to type a text-based message ([0326], [0374]).
Coleman does not expressly state the method being provided wherein an end-user is capable of using human brain-based acquired and processed non-motor imagery neurological signal from the human prefrontal cortex.
In the same field of endeavor, Contreras discloses a brain-computer interface [0001] processing electroocular and electroencephalography sensor signals [0077] with contributions from the prefrontal cortex [0105] to facilitate control by stroke patients [0036].  This is among the means by which lengthy training times for users, common in the prior art, may be reduced [0006] by continuously decoding intent ([0010], [0017]).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Coleman to be modified being provided wherein an end-user is capable of using human brain-based multimodally-acquired and multimodally-processed non-motor imagery neurological signal from the human prefrontal cortex in view of the teaching of Contreras to reduce training time for new users.
Coleman in view of Contreras does not explicitly disclose the method further utilizing a virtual keyboard to type a digitally-assisted predictive text-based message with a non-P300, non-event-related potential, brain-to-computer interface system.
In the same field of endeavor, Guan’s brain computer interface [0001] is implemented with button selection ([0053]: “...attending...”) comprising focusing on individual virtual keyboard (102 of Figure 1) characters [0040] using vectors [0045] trained with non-P300 classifiers [0109] and the history of a user’s intention [0081].  The implementation accounts for a user’s intent [0005] with algorithms lowering recognition error [0090].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Coleman to be modified as further utilizing a virtual keyboard to type a digitally-assisted predictive text-based message with a non-P300, non-event-related potential, brain-to-computer interface system in view of the teaching of Guan to lower a BCI’s recognition error. 
Coleman and Contreras in view of Guan does not explicitly disclose the method wherein an end-user is capable communicating by at least a text-to-speech generation.
In the same field of endeavor, Reddy discloses a disabled individual’s use of an input device [0002] comprising a neural headset [0010] and capable of providing text-to-speech [0043] and speech-to-text [0048] processing as a query response without assistance [0002].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Coleman to be modified wherein an end-user is capable communicating by at least a text-to-speech generation in view of the teaching of Reddy to facilitate query responses from disabled individuals without a need for assistance.
Coleman, Contreras and Guan in view of Reddy does not explicitly disclose the method wherein the virtual keyboard being neurologically-controlled by an embedded digital radar letter-locating and word-locating interface.
In the same field of endeavor, Coyle establishes a control panel adapted for use in a brain computer interface [0001] visualized in at least one embodiment (Figure 2) as the selection of functionality associated with any one among graphical elements in the form of sectors (16...19) in response to the determination of a rotating hand (20) occupying a position corresponding to one of said sectors [0055].  These principles are applicable to navigating keys of a keyboard [0031].  The implementation offers great potential to test a user’s ability to perform correct motor imagery [0061].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Coleman to be modified the virtual keyboard being neurologically-controlled by an embedded digital radar letter-locating and word-locating interface in view of the teaching of Coyle to test a user’s ability to perform correct motor imagery.

vi.	Claims 53, 54 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of Contreras, as applied to claim 3 above, and further in view of Coyle.

Regarding claim 53, Coleman discloses the method of claim 3.  Coleman discloses the method whereby the computer operating system controlled by human brain-based neurological signals has a two-dimensional receptor of a code execution in a grid-like computer interface whereas each cell of the grid is an independent physical area located and accessible anywhere in the computer user interface (Two-dimensional subspace forming graphical representation [0401] may take the form of a table [0396]) whereas executing further subroutine nested code executions either processed locally by the computer operating system or processed externally by other third-party independent electronic systems upon receipt ([0014]: Servers local or remote/cloud-based).
Coleman does not expressly state the method being provided to be activated by a code execution and which subsequently generates an automatic secondary subroutine nested code execution, itself capable of launching. 
In the same field of endeavor, Coyle establishes a control panel adapted for use in a brain computer interface [0001] visualized in at least one embodiment (Figure 2) as the selection of functionality associated with any one among graphical elements in the form of circular grid sectors (16...19) in response to the determination of a rotating hand (20) occupying a position corresponding to one of said sectors [0055].  The implementation offers great potential to test a user’s ability to perform correct motor imagery [0061].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Coleman to be modified to be activated by a code execution and which subsequently generates an automatic secondary subroutine nested code execution, itself capable of launching in view of the teaching of Coyle to test a user’s ability to perform correct motor imagery. 

Regarding claim 54, Coleman discloses the method of claim 3.  
Coleman does not expressly state the method being provided whereby the computer operating system controlled by human brain-based neurological signals has an ability to discern or prioritize a code execution initiated by an interaction between two or more graphical elements by calculating a mathematical difference and/or a physical distance between each geometrical centers of the graphical elements within the computer operating system's graphical user interface.
In the same field of endeavor, Coyle establishes a control panel adapted for use in a brain computer interface [0001] visualized in at least one embodiment (Figure 2) as the selection of functionality associated with any one among graphical elements in the form of circular grid sectors (16...19) in response to the determination of a rotating hand (20) occupying a position corresponding to one of said sectors [0055].  
The “...predetermined extent...” of coincidence – descriptive of alignment between marker (i.e. hand) and target sector – that is required for action selection [0035] is considered measurement analogous to the claimed physical distance, as well as setting a measured amount as a condition for analogous code execution.  The implementation offers great potential to test a user’s ability to perform correct motor imagery [0061].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Coleman to be modified being provided whereby the computer operating system controlled by human brain-based neurological signals has an ability to discern or prioritize a code execution initiated by an interaction between two or more graphical elements by calculating a mathematical difference and/or a physical distance between each geometrical centers of the graphical elements within the computer operating system's graphical user interface in view of the teaching of Coyle to test a user’s ability to perform correct motor imagery.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in Applicant’s 22 November 2019 IDS
        2 [0005]
        3 Cited in Applicant’s 22 November 2019 IDS
        4 Rotating hand considered analogous to claim “...digital radar computer code-locating interface...”
        5 Cited in Applicant’s 22 November 2019 IDS